Citation Nr: 1226500	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-19 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for left knee chondromalacia patella with mild degenerative joint disease, currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for post traumatic deformity of the left ankle, currently rated as 10 percent disabling.  

3.  Entitlement to an increased rating for status post sprain of the right ankle with degenerative joint disease, currently rated as 10 percent disabling. 

4.  Entitlement to an increased rating for metatarsalgia of the left foot, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Board notes that although the Veteran has requested a higher rating for the above disabilities and the record shows that he is unemployed, he has not indicated that he is unable to maintain employment because of his service connected disabilities.  Rather, the evidence indicates that he is recovering from cardiac surgery and that he performed predominantly sedentary work before he lost his job.  We find there is no inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the issue of unemployability based on his service connected disabilities has not been raised by the record, any inferred TDIU claim is inapplicable in this case.


FINDINGS OF FACT

1.  Left knee chondromalacia patella with mild degenerative joint disease is manifested painful motion, full extension and remaining functional flexion greater than 45 degrees.  There is no instability. 

2.  Post traumatic deformity of the left ankle is manifested by no more than moderate limitation of motion. 

3.  Status post sprain of the right ankle with degenerative joint disease is manifested by no more than moderate limitation of motion. 

4.  Metatarsalgia of the left foot is manifested by painful motion, swelling and weakness but not by functional impairment or other findings comparable to more than moderate injury of the foot. 


CONCLUSIONS OF LAW

1.  Left knee chondromalacia patella with mild degenerative joint disease is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5003 (2011).


2.  Post traumatic deformity of the left ankle is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5271 (2011).

3.  Status post sprain of the right ankle with degenerative joint disease is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2011).

4.  Metatarsalgia of the left foot is no more than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5279, 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the Veteran with the notice required under the VCAA by letters dated in August 2007 and April 2009.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the Veteran under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the Veteran has been afforded adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claims.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

LEGAL CRITERIA

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the Veteran's disability has not significantly changed and that a uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The Veteran's left knee chondromalacia patella with mild degenerative joint disease is rated 10 percent disabling under DCs 5299-5003.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 5299 provides that unlisted disabilities requiring rating by analogy will be coded by the numbers of the most closely related body part and "99."  See 38 C.F.R. § 4.20 (2011).  The RO determined that the most closely analogous diagnostic code is 38 C.F.R. § 4.71a, Diagnostic Code 5003 which evaluates arthritis.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Thus, the regulations contemplate that arthritis will cause limitation of motion and that limitation of motion will be rated under the diagnostic codes applicable to the joint involved.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261. 

Limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5260. 

The VA Office of General Counsel  (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

The Veteran's post traumatic deformity of the left ankle is rated as 10 percent disabling under 5299-5271.  His status post sprain of the right ankle with degenerative joint disease is also rated 10 percent disabling under DC 5271.  DC 5271 provides for a 10 percent rating for ankle limited motion that is moderate and  20 percent rating for ankle limited motion that is marked.  

The Board notes that the terms "moderate" and "marked" in the criteria are not defined in the rating schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that decisions are equitable and just.  38 C.F.R. § 4.6. 

With regard to the criteria found at 38 C.F.R. § 4.71a, Diagnostic Code 5271, normal dorsiflexion of the ankle is from 0 degrees to 20 degrees.  Normal plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. 4.71, Plate II (2011).

The Veteran's metatarsalgia of the left foot is rated 10 percent disabling under DC 5279 which provides for a 10 percent rating for metatarsalgia, anterior (Morton's disease), unilateral, or bilateral.  This is the highest rating under DC 5279.  

ANALYSIS 

Left Knee

The Veteran has appealed the denial of a rating higher than 10 percent disabling for left knee chondromalacia patella with mild degenerative joint disease.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, 8 Vet. App. 202.  The rating criteria is also consistent with flexion of the leg limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca.

In September 2006, the Veteran presented with left knee pain.  He had been using a brace which intermittently helped stabilized the knee.  Examination of the knees revealed they were symmetrical and without deformity, swelling, crepitus, effusion and/or erythema.  There was negative joint laxity and tenderness.  He was able to squat and flexed to 110 degrees bilaterally.   

The Veteran reported left knee pain since 1972 that was gradually worsening in June 2007.  He expressed that his knee gave way at times.  

In the September2007 VA examination, the Veteran reported constant left knee pain in the anterior knee associated with swelling.  He denied locking and redness.  The severity of the left knee disability was described as 4 out of 10.  The Veteran was able to do activities of daily living to include drive but he was unable to do physical recreational activities.  His disability had no impact on his employment.  He had one flare up in the past year and was seen in the emergency room.  

He presented alone to the examination, ambulatory with a cane.  He had a limping gait.  Bilateral lower extremity minimal edema was present.  The knees were symmetrical without deformity or swelling.  There was bilateral crepitus but no effusion or erythema.  He was unable to squat.  Range of motion testing revealed he extended to 0 degrees and flexed to 90 degrees actively.  The pain started at that point.  He was able to passively flex to 120 degrees with pain.  His motor strength was 5/5 bilaterally including the quadriceps.  He had negative Drawer and McMurray, and pinch test was positive.  With repetitive testing, he did 18 out of 20 leg extensions and had pain at the 5th repetition.  He had no weakness, fatigue or lack of endurance of the knees.  X rays revealed mild degenerative changes when compared to the last x ray in 2005.  There was no significant change per the examiner.  

The Veteran expressed in April 2008 that he was unable to walk any distance without the assistance of a cane.  Per the Veteran, his left knee gave way which made mobility difficult.  Going up and down the stairs was difficult according to the Veteran.  He expressed that his balance was off and he was in constant danger of falling down the stairs.  The Veteran stated that he could no longer do many things that he used to do because he could not stand for any length of time, and that any work involving standing or walking any distance was hard for him.  He related that his disability has worsened since 2005.  The Veteran reiterated the same in May 2008.  

In September 2009, examination revealed the knees were symmetrical and without deformity and swelling.  There was left knee crepitus and medial/lateral anterior tenderness but no effusion, erythema and joint laxity.  His gait was antalgic with a cane.  He flexed to 85 degrees with pain.  

In the January 2010 VA examination, the Veteran was able to transfer from the chair to the examining table, and remove his trouser and shoes without any difficulty.  Examination revealed the left knee was tender to touch occasionally.  The medial collateral ligaments were tight.  Slight test was negative and anterior posterior cruciate ligaments were tight.  The knee fully extended three times without pain, weakness, fatigue or lack of endurance.  The knee flexed to 130 degrees four times without pain, weakness, fatigue or lack of endurance.  There was fair strength resisting flexion and extension.  

The examiner related that the Veteran complained of occasional pain in the knee and that there was a minimal amount of pain on repetitive movement.  There was no history of incapacitating episodes and no apparent functional impairment elicited at that point.  A diagnosis was given of normal examination, no functional impairment and complaints of pain on movement of unknown etiology.  The examiner stated that there was insufficient data of the knee to warrant any increase at this time.  

In order to warrant an evaluation higher than 10 percent, the Veteran's left knee disability must more closely approximate the functional equivalent of limitation of flexion to 30 degrees.  This includes any functional restrictions due to pain, painful motion, weakness and more than normal or excess fatigability.  See DeLuca, 8 Vet. App. 202.  Here, there is no lay or medical evidence that any Deluca factor effectively limits flexion to 30 degrees.  Rather, at most, flexion has been limited to 85 degrees even when accounting for pain.  These findings justify no more than a 10 percent rating.  

The Board has considered other diagnostic codes for the knee.  The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, we note that the evidence is devoid of a showing of ankylosis (DC 5256) or impairment of the tibia and fibula (5262).  The Board has also considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, examinations have shown that the Veteran retains full extension.  Accordingly, the above diagnostic codes are not for application.  

The Board has considered the lay and medical evidence of record.  We acknowledge the Veteran's complaints of knee pain and giving way, and his statements regarding walking and standing limitations.  We have also considered his contentions that his disability has worsened over the years.  We find that he is competent to report pain and other limitations.  Generally, he is credible.  However, to the extent that he reports that he has giving way, his statements are inconsistent with the more probative medical evidence.  That medical evidence has established that there was no instability and tight ligaments.  The medical evidence is more probative and credible than the lay statements.  Accordingly, a separate evaluation under DC 5257 is not warranted.

The more credible and probative evidence is devoid of a showing that his overall disability picture more nearly approximates the criteria required for a rating higher than 10 percent disabling.  Although the Veteran has reported left knee pain, we note that such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a rating higher than 10 percent disabling.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that a rating of 10 percent and no more is warranted.  Accordingly, the claim is denied.  




Left and Right Ankle

The Veteran has appealed the denial of a rating higher than 10 percent disabling for post traumatic deformity of the left ankle and status post sprain of the right ankle with degenerative joint disease.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  The 10 percent rating also contemplates the functional equivalent of moderate limitation of motion of the ankle.  To warrant a higher rating the evidence must show the functional equivalent of marked ankle limitation of motion.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, 8 Vet. App. 202.  

In the September 2007 VA examination, the Veteran reported bilateral ankle pain.  The ankles had constant pain with intermittent swelling.  He denied locking and giving way but reported stiffness for the left ankle.  For the right ankle, he had locking, giving way and stiffness.  The severity of the right ankle was 3 out of 10 and the left ankle 7 out of 10.  It was related that the Veteran was able to do activities of daily living to include drive but he was unable to do physical recreational activities.  He was limited to sedentary work jobs.  

He presented alone to the examination, ambulatory with a cane.  He had a limping gait.  His ankles were symmetrical with right medial tenderness and left lateral and medial tenderness.  There was no erythema, crepitus, or deformity.  He had bilateral lower extremity minimal edema present.  Range of motion testing revealed that on the left he dorsiflexed to 0 degrees actively and 10 degrees passively.  He plantar flexed 0 to 35 degrees actively (to 45 degrees passively with pain) with pain in both directions.  On the right, he dorsiflexed from 0 degrees to 10 degrees and plantar flexed from 0 degrees to 45 degrees with pain.  His motor strength was 5/5.  

The right was able to evert and invert against resistance with pain.  The left had decreased inversion against resistance.  He was able to evert normally.  With repetitive testing on the right against gravity, he did 20 out of 20.  Ankle flexion and extension revealed he had pain at that 13th repetition.  He had no weakness, fatigue, or lack of endurance.  On the left he did 18 out of 20.  He had pain at the 5th repetition.  He had no weakness, fatigue or lack of endurance but was unable to complete the activity due to pain.  

X rays revealed no evidence of acute fracture or dislocation of the left ankle.  An old fracture deformity of the calcaneus was noted.  There was increased soft tissue swelling when compared to the prior study.  The right ankle showed no fracture or dislocation.  There were significant degenerative changes but the findings were not substantially changed from the earlier study.  

The Veteran expressed in April 2008 that he was unable to walk any distance without the assistance of a cane.  Per the Veteran, his ankles locked.  Going up and down the stairs was difficult according to the Veteran.  He expressed that his balance was off and he was in constant danger of falling down the stairs.  The Veteran stated that he could no longer do the things that he used to do because he could not stand for any length of time, and that any work involving standing or walking any distance was hard for him.  He related that his disability had worsened since 2005.  The Veteran reiterated the same in May 2008.  

In the January 2010 VA examination, it was revealed that the Veteran dorsiflexed 0 to 20 degrees four times without apparent pain, weakness, fatigue or lack of endurance for both ankles.  He plantar flexed 0 to 45 degrees four times without pain, weakness, fatigue or lack of endurance.  There was good varus and valgus angulation.  For the left ankle, there was some discomfort but nothing arising at the level of pain.  There was good strength resistence, dorsiflexion and plantar flexion.

The ankles were swollen secondary to his cardiac surgery.  Normal examination and no functional impairment elicited were diagnosed for both ankles.  The examiner stated that the Veteran complained of discomfort in his ankle on prolonged standing and that he did not use assistive devices for his ankle.  Per the examiner, there was no increased pain on repetitive movement and that the ankle appeared stable.  The examiner stated that there was insufficient data of both ankles to warrant any increase at that time.  

After a careful review of the evidence above, the Board finds the Veteran's left and right ankle disabilities are no more than 10 percent disabling.  As previously indicated, the current 10 percent evaluation contemplates moderate limitation of motion of the ankle.  Here, the impairment of motion is no more than moderate.  Although examination in September 2007 revealed that dorsiflexion was limited to 10 degrees less than normal for both ankles, his plantar flexion was normal for the right ankle and was to 35 degrees for the left.  In the January 2007 examination, for both ankles, there was normal dorsiflexion and plantar flexion.  Such results were rendered after four times and were without apparent pain, weakness, fatigue or lack of endurance.  These findings show no more than moderate limitation of motion of the ankles.  

The Board recognizes that January 2010 X ray evidence supported a finding of significant degenerative joint changes within both ankles.  We note, however, within the same month the Veteran was diagnosed with normal examination and no functional impairment of the ankles.  Examination also revealed  normal dorsiflexion and plantar flexion.  As such, despite the degenerative joint changes his disability is shown to be at most moderate.  

The Board notes that the Veteran is competent to report pain, swelling and stiffness.  See Layno v. Brown, 6 Vet. App. 465 (1994).  We have also considered his pleadings and reports, and find that he is credible in reporting the severity of his disability.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation, i.e. marked impairment.  Although the Veteran has reported ankle pain, such is considered in the current evaluation.  See 38 C.F.R. § 4.59.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that the currently assigned 10 percent rating is warranted and no more.  

The Board has also considered all potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the appellant or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this case, the Board finds no other provision upon which to assign a higher rating. Accordingly, the claims are denied. 

Left Foot

The Veteran has appealed the denial of a rating higher than 10 percent disabling for metatarsalgia of the left foot.  This is the maximum schedular rating under Diagnostic Code 5279. 

The Board has reviewed Diagnostic Codes 5276 (bilateral pes planus), 5277 (weak foot), 5278 claw foot (pes cavus) 5280 (hallux valgus), 5281 (hallux rigidus), 5282 (hammer toe), and 5283 (malunion of the tarsal or metatarsal bones), but find they are not for consideration, as there is no evidence that the Veteran has any of these disabilities. 

The Board will, however, consider whether a higher rating is warranted under Diagnostic Code 5284 which evaluates foot injuries.  Under this Code, a 20 percent rating is assigned for moderately severe foot injuries and a 30 percent rating is assigned for severe foot injuries.  38 C.F.R. § 4.72, Diagnostic Code 5284. 

In the August 2007 VA examination, it was related that the Veteran had been using a cane for support when ambulating.  He related having significant pain, weakness and fatigability with respect to description of treatments other than corrective devices.  He worked with computers and the majority of the work was sedentary.  Functional limitations with respect to walking were 100 yards and standing 15 minutes.  He displayed evidence of painful motion, swelling, weakness and tenderness of both ankles.  He had normal alignment of the Achilles tendon and no plantar hyperkeratotic lesions which indicated abnormal weightbearing.  There was no flat foot condition or calcaneal valgus. 

Examination revealed intact sensorium bilaterally.  Muscle strength was 5/5.  There were no plantar hyperkeratotic lesions and/or skin compromise.  He had some mild tenderness upon palpation of the metatarsal heads one through five bilaterally.  Range of motion testing revealed approximately 5 degrees dorsiflexion of the left foot as well as 5 degrees of the right foot with discomfort upon active and passive range of motion subtalar joint.  There was 0 degrees inversion, 0 degrees eversion bilaterally with pain upon manipulation of the subtalar joints bilaterally.  He was unable to perform toe raises at that time.  Upon performing this similar maneuver, there was significant discomfort.  

The Veteran expressed in April 2008 that he was unable to walk any distance without the assistance of a cane.  Going up and down the stairs was difficult for him.  He expressed that his balance was off and he was in constant danger of falling down the stairs.  The Veteran stated that he could no longer do the things that he used to do because he could not stand for any length of time, and that any work involving standing or walking any distance was hard for him.  He related that his disability had worsened since 2005.  The Veteran reiterated the same in May 2008.  

In the January 2010 VA examination, the Veteran reported functional limitations of walking no more than 50 yards and standing about 10 minutes.  He displayed evidence of painful motion, swelling and tenderness in both ankles.  He displayed diffuse plantar hyperkeratosis indicative of abnormal weight bearing.  He displayed normal alignment of the Achilles tendon.  There was no flat foot condition displayed.  

Examination revealed intact sensorium bilaterally.  Muscle strength was 4/4 bilaterally.  There was tenderness upon active and passive range of motion.  Range of motion testing revealed significant limitations with 0 degrees dorsiflexion and 5 degrees plantar flexion bilaterally.  There was tenderness upon active and passive movement of the subtalar joint, 0 degrees inversion and 0 degrees eversion bilaterally.  The Veteran was unable to perform toe raises.  There was normal alignment of the Achilles tendon and low arch morphology upon weight bearing.  X rays supported a finding of significant degenerative joint changes within both ankles.

Based on the evidence of record, the Board finds that the Veteran's service-connected metatarsalgia of the left foot warrants no more than a 10 percent rating.  As noted above, the Veteran has the maximum rating under Diagnostic Code 5279, as such, the Board looks to Diagnostic Code 5284.  

The Veteran has expressed that he is unable to walk any distance without the assistance of a cane.  He has painful motion, swelling, weakness and tenderness of both ankles.  He also displayed diffuse plantar hyperkeratosis indicative of abnormal weight bearing.  During his VA examinations he was unable to perform toe raises.  Range of motion testing revealed significant limitations with 0 degrees dorsiflexion and 5 degrees plantar flexion bilaterally.  There was also tenderness upon active and passive movement of the subtalar joint, 0 degrees inversion and 0 degrees eversion bilaterally.  However, examinations reveal normal alignment of the Achilles tendon, intact sensorium bilaterally and muscle strength of 5/5 and 4/4, respectively.  It is also noted that while he has functional limitations of walking no more than 50 yards and standing about 10 minutes, the Veteran nevertheless retains the ability to ambulate with assistive devices.  

Although the Veteran complains of painful motion and other limitations, we note that the Veteran is separately rated for the ankles and his complaints regarding his ankles have already been considered and addressed.  It is also noted that the Veteran is rated for metatarsalgia of the left foot and the evidence is devoid of a showing of any other foot pathology to include a left foot injury.  However, even when considering the criteria set forth in DC 5284, as shown above at most the Veteran's left foot disability is moderate in severity.  

The Board accepts that the Veteran has functional impairment, pain, and pain on motion.  See DeLuca.  The Veteran has reported that his disability limits his ability to walk and stand.  The Veteran is competent to report such symptoms and limitations, and the Board finds his reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a finding of moderately severe foot disability as to warrant a higher rating under DC 5284.  The more probative evidence consists of that prepared by neutral skilled professionals, and such evidence demonstrates that at most a moderate foot disability is shown.  Accordingly, the claim is denied.  




Extraschedular Consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the Veteran has not required frequent periods of hospitalization for his disabilities and that the manifestations of his disabilities are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disabilities would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.


ORDER

A rating higher than 10 percent disabling for status post sprain of the right ankle with degenerative joint disease is denied. 

A rating higher than 10 percent disabling for post traumatic deformity of the left ankle is denied.  

A rating higher than 10 percent disabling for left knee chondromalacia patella with mild degenerative joint disease is denied.  

A rating higher than 10 percent disabling for metatarsalgia of the left foot is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


